United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Bronx, NY, Employer
)
___________________________________________ )
K.C., Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 14-819
Issued: August 4, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On February 27, 2014 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated October 3, 2013, which denied his
reconsideration request on the grounds that the evidence and argument that he presented did not
warrant a merit review.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued.
In this case, in a decision dated March 15, 2013, an OWCP hearing representative found
that appellant had not established his claim because the medical evidence was not sufficient to
establish causal relationship between work activities and diagnosed conditions. On July 1, 2013
appellant requested reconsideration and he referenced additional medical evidence that he was
submitting. The additional medical evidence included a May 7, 2013 report from Dr. Richard
Memoli, an orthopedic surgeon, which clarified the history of the claimed injury. This evidence
was received by OWCP on July 8, 2013. In its October 3, 2013 decision, OWCP denied
1

41 ECAB 548 (1990).

appellant’s reconsideration request without a merit review.
Dr. Memoli’s report was not received.

It particularly found that

The Board finds that OWCP, in its October 3, 2013 decision, specifically found that the
report from Dr. Memoli was not received. However, as noted above, this report was received by
OWCP on July 8, 2013, prior to the October 3, 2013 decision. For this reason, the case will be
remanded to OWCP to enable it to properly consider all the evidence submitted at the time of the
October 3, 2013 decision. Following such further development as OWCP deems necessary, it
shall issue an appropriate decision on the claim.
IT IS HEREBY ORDERED THAT the October 3, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: August 4, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

